Citation Nr: 0403897	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  95-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for cataracts, 
currently evaluated as 0 percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from November 1972 to July 
1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claims of entitlement to 
increased ratings for asthma and cataracts, evaluated as 30 
percent and 0 percent disabling, respectively.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In November 1995 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The Board notes that the evaluation of the veteran's service-
connected asthma was increased from 30 to 60 percent 
disabling in a subsequent rating decision dated in February 
2000.  However, in AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, on a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded. In this case, the 
veteran has continued to express disagreement with the 
assigned disability rating.

For the reasons discussed below, the issues of entitlement to 
increased ratings for service-connected asthma and cataracts 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran at such 
time as further action is required on his part.


REMAND

The veteran contends that his service-connected asthma and 
cataracts are more disabling than reflected by his current 
ratings.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), at 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected asthma is currently evaluated 
as 60 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6602 (1992); 38 C.F.R. § 4.97, DC 6602 (2003).  His 
service-connected cataract is currently evaluated as 
noncompensable.  38 C.F.R. § 4.84a, DC 6079 (2003).  

The most recent medical evidence of the level of disability 
due to the veteran's cataracts is a June 1999 VA examination 
report.  Although the veteran presented for a VA respiratory 
examination in December 2000, his last pulmonary function 
test was also conducted in June 1999.  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board notes that the revised VCAA duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, 
including providing medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159(c)(4).  In light of the current state of the evidence 
of record, the Board finds that an additional medical opinion 
is required prior to appellate review.  

The veteran has not been afforded complete VA examinations in 
almost four years.  The June 1999 VA examination reports no 
longer present a clear picture of the veteran's current level 
of disability.  See Francisco, supra.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the issues must be remanded to afford the veteran 
VA examinations to determine his current level of disability 
due to his service-connected asthma and cataracts.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.	The RO must review the veteran's claims file 
and ensure that all notification and 
development action required by the VCAA, and 
subsequent interpretive authority, has been 
completed.  

2.	The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated him 
for asthma and cataracts since June 1999.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not previously been associated with 
the veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.	The veteran should also be asked to provide 
documentation of any absences he has had 
from his job due to his service-connected 
asthma and cataracts for the period from 
June 1999 to the present.  The RO should 
obtain any pertinent employment records 
identified by the veteran.  The veteran 
should be notified if the RO is unable to 
obtain any identified records.  

4.	The veteran should be afforded the 
following VA examinations:

a.	A VA pulmonary/respiratory examination 
to determined his current level of 
disability due to asthma.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and review of such should 
be cited in the examination report.  
The veteran should be afforded any and 
all necessary testing including, but 
not limited to, pulmonary functioning 
tests.  In his/her examination report 
the examiner should respond to the 
following:

1.	How frequently does the veteran 
suffer asthma attacks (daily, 
weekly, monthly)?
2.	What level of dyspnea or exertion 
does the veteran suffer, if any, 
following asthma attacks?
3.	What percentage of the predicted 
FEV-1 and FEV-1/FVC does the veteran 
exhibit?
4.	How frequently does the veteran use 
systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications (daily, 
weekly, monthly)?
5.	How frequently does the veteran 
require inhalational or oral 
bronchodilator therapy (daily, 
weekly, monthly)?
6.	How frequently does the veteran 
require inhalational anti-
inflammatory medication?

b.	A VA visual acuity examination to 
determine the veteran's current level 
of disability due to his service-
connected cataracts.  The claims 
folder must be made available to the 
examiner for review before the 
examination and review of such should 
be cited in the examination report.  

5.	After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental SOC, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


